DETAILED ACTION
The Applicant’s amendment filed on May 25, 2021 was received.  Claims 1, 7-8, and 14 -16 are in the application and are currently being examined. Claims 1, 7-8, and 14 -15 were amended.  Claims 1 and 8 are in independent form. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued February 26, 2021.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” and are no longer  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s)  recites sufficient structure to perform the recited function and/or the generic placeholder is preceded by a structural modifier.  Such claim limitation(s) is/are: “parameter acquisition controller unit” and “motion controller ” in claims 1 and 8 .
The limitation “glue coating portion” in claims 1 and 8 is no longer being interpreted under 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims have been amended to include sufficient structure ie “coating head with a circular arc surface” to perform the cited function.
The limitation “parameter acquisition controller unit” and “motion controller ” claims 1 and 8 are no longer being interpreted under 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims have been amended to include sufficient structure ie “controller” to perform the cited function.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hao Tan on August 3, 2021. Support for this amendment is found in paragraphs 1, 31, and 33-34 and Fig. 3 of the printed publication.
Specification 
Please amend paragraph 31 of the Printed Publication as follows:
[0031] Referring to FIG. 2, in an exemplary arrangement, the device 100 may further include a control mechanism 170, which may include a PLC (Programmable Logic Controller 

Please amend claim 1 as follows: 
A curved surface coating device, comprising: a bracket having a first end and a second end; a glue coating portion connected with the first end of the bracket; a rotation shaft connected between the first end and the second end of the bracket, wherein a distance between the first end and the rotation shaft is adjustable; a first driving motor connected with the rotation shaft and configured to drive the bracket to rotate about the rotation shaft as a center of rotation; a second driving motor connected with the bracket and configured to drive the bracket to move on a line where the first end and the second end are located, wherein the glue coating portion comprises: a coating head having a circular arc surface with a slit; a glue storage chamber, one end of which is hermetically connected with the coating head; a piston located within the glue storage chamber and matching a size of the glue storage chamber; a transmission rod, a first end of which extends into the glue storage chamber and is connected with the piston; and a third driving motor connected with a second end of the transmission rod configured to drive the transmission rod with an axial movement along the glue storage chamber, wherein a programmable logic controller (PLC) is electrically connected with the first driving motor, the second driving motor, and the third driving motor for controlling respective power outputs of the first driving motor, the second driving motor, and the third driving motor, said PLC comprises: a parameter acquisition controller unit for acquiring a rotation speed parameter, a gap parameter  from a substrate, and a coating pressure parameter; a motion controller controller unit for controlling the power output 
Please amend claim 8 as follows: 
	8. (Currently Amended) A glue coating apparatus, comprising a curved surface coating device, wherein the curved surface coating device comprises: a bracket having a first end and a second end; a glue coating portion portion a programmable logic controller (PLC) is electrically connected with the first driving motor, the second driving motor, and the third driving motor for controlling respective power outputs of the first driving motor, the second driving motor, and the third driving motor, said PLC comprises: a parameter controller unit for acquiring a rotation speed parameter, a gap parameter from a substrate, and a coating pressure parameter; a motion controller controller unit for controlling the power output of the first driving motor according to the rotation speed parameter, the power output of the second driving motor according to the gap parameter, and the power output of the third driving motor according to the coating pressure parameter. 
7. (Currently Amended) The curved surface coating device according to claim 1, wherein the gap parameter comprises a gap between the coating head and a surface of the substrate, and the gap ranges from 10 micrometermicrometer
14. (Currently Amended) The curved surface coating device according to claim 8, wherein the gap parameter comprises a gap between the coating head and a surface of the substrate, and the gap ranges from 10 micrometer micrometer
15. (Currently Amended) The glue coating apparatus according to claim 8, wherein the apparatus further comprises: a feed passage for receiving a coating glue; a material circulation passage connected between the feed passage and the [[a]] glue storage chamber of the glue coating portion 
Claim Rejections
The claim rejection under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20160114348 A1 to Cheung et al (hereinafter Cheung) on claim 1 is withdrawn based on the Examiner's amendment of claim 1.
The claim rejections under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by CN 20160323302.1 to Zeng et al (hereinafter Zeng) on claims 1, 4, 8, and 11 is withdrawn based on the Examiner's amendment of claim 1 and claim 8. 

The claim rejection on claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Pat. Pub. No. 20180236482 A1 to Zeng et al (hereinafter Zeng) and further in view of US Pat. Num. 3,555,778 to Erik Gunnar Kapare (hereinafter Kapare) is withdrawn based on the Examiner’s amendment to claim 1.
Support for this amendment is found in paragraphs 1, 33-34 and Fig. 3 of the printed publication.
Reasons for Allowance
Claims 1, 7-8, and 14 -16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites:
“A curved surface coating device comprising: a bracket having a first end and a second end; a glue coating portion connected with the first end of the bracket; a rotation shaft connected between the first end and the second end of the bracket, a distance between the first end and the rotation shaft is adjustable; a first driving motor connected with the rotation shaft and configured to drive the bracket to rotate about the rotation shaft as a center of rotation; a second driving motor connected with the bracket and configured to drive the bracket to move on a line where the first end and the second end are located,  wherein the glue coating portion comprises: a coating head having a circular arc surface with a slit; a glue a third driving motor connected with a second end of the transmission rod configured to drive the transmission rod with an axial movement along the glue storage chamber, wherein a programmable logic controller (PLC) is electrically connected with the first driving motor, the second driving motor, and the third driving motor for controlling respective power outputs of the first driving motor, the second driving motor, and the third driving motor, said PLC comprises: a parameter acquisition controller unit for acquiring a rotation speed parameter, a gap parameter from a substrate, and a coating pressure parameter; a motion controller connected with the parameter acquisition controller unit for controlling the power output of the first driving motor according to the rotation speed parameter, the power output of the second driving motor according to the gap parameter, and the power output of the third driving motor according to the coating pressure parameter. “
In regards to independent claim 1, the closest prior art of record Cheung or Zeng, does not teach nor suggest :
“A  curved surface coating device comprising: a bracket having a first end and a second end; a glue coating portion connected with the first end of the bracket; a rotation shaft connected between the first end and the second end of the bracket, a distance between the first end and the rotation shaft is adjustable; a first driving motor connected with the rotation shaft and configured to drive the bracket to rotate about the rotation shaft as a center of rotation; a second driving motor connected with the bracket and configured to drive the bracket to move on a line where the first end and the second end are located,   …
a third driving motor connected with a second end of the transmission rod configured to drive the transmission rod with an axial movement along the glue storage chamber, wherein a programmable logic controller (PLC) is electrically connected with the first driving motor, the second driving motor, and the third driving motor for controlling respective power outputs of the first driving motor, the second driving motor, and the third driving motor, said PLC comprises: a parameter acquisition controller unit for acquiring a rotation speed parameter, a gap parameter from a substrate, and a coating pressure parameter; a motion controller connected with the parameter acquisition controller unit for controlling the power output of the first driving motor according to the rotation speed parameter, the power output of the second driving motor according to the gap parameter, and the power output of the third driving motor according to the coating pressure parameter. “
as recited in independent claim 1  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 8 recites:
  A glue coating apparatus, comprising a curved surface coating device, wherein the curved surface coating device comprises: a bracket having a first end and a second end; a glue coating portion connected with the first end of the bracket; a rotation shaft connected between the first end and the second end of the bracket, a distance between the first end and the rotation shaft is adjustable; a first driving motor connected with the rotation shaft and configured to drive the bracket to rotate about the rotation shaft as a center of rotation; a second driving motor connected with the bracket and configured to drive the bracket to move on a line where the first end and the second end are located,  wherein the glue coating portion comprises: a coating head having a circular arc surface with a slit; a glue storage chamber, one end of which is hermetically connected with the coating head; a piston located within the glue storage chamber and matching a size of the glue storage chamber; a transmission rod, a first end of which extends into the glue storage chamber and is connected with the piston; and a third driving motor connected with a second end of the transmission rod configured to drive the transmission rod with an axial movement along the glue storage chamber, wherein a programmable logic controller (PLC) is electrically connected with the first driving motor, the second driving motor, and the third driving motor for controlling respective power outputs of the first driving motor, the second driving motor, and the third driving motor, said PLC comprises: a parameter acquisition controller unit for acquiring a rotation speed parameter, a gap parameter from a substrate, and a coating pressure parameter; a motion controller connected with the parameter acquisition controller unit for controlling the power output of the first driving motor according to the rotation speed parameter, the power output of the second driving motor according to the gap parameter, and the power output of the third driving motor according to the coating pressure parameter. “
In regards to independent claim 8, the closest prior art of record Cheung or Zeng, does not teach nor suggest :
“ A glue coating apparatus, comprising a curved surface coating device, wherein the curved surface coating device comprises: a bracket having a first end and a second end; a glue coating portion connected with the first end of the bracket; a rotation shaft connected between the first end and the second end of the bracket, a distance between the first end and the rotation shaft is adjustable; a first driving motor connected with the rotation shaft and configured to drive the bracket to rotate about the rotation shaft as a center of rotation; a second driving motor connected with the bracket and configured to drive the bracket to move on a line where the first end and the second end are located,  … a third driving motor connected with a second end of the transmission rod configured to drive the transmission rod with an axial movement along the glue storage chamber, wherein a programmable logic controller (PLC) is electrically connected with the first driving motor, the second driving motor, and the third driving motor for controlling respective power outputs of the first driving motor, the second driving motor, and the third driving motor, said PLC comprises: a parameter acquisition controller unit for acquiring a rotation speed parameter, a gap parameter from a substrate, and a coating pressure parameter; a motion controller connected with the parameter acquisition controller unit for controlling the power output of the first driving motor according to the rotation speed parameter, the power output of the second driving motor according to the gap parameter, and the power output of the third driving motor according to the coating pressure parameter. “
  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karl Kurple whose telephone number is (571) 270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karl Kurple/ 
Art Unit 1717
Primary Examiner